Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 3/12/2021. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al (US 2018/0165088 A1) in view of Jain (US 2017/0099176 A1).

Regarding claim 1, Bonar teaches an internet of things device comprising: a processor; a memory communicatively connected to the processor, the memory storing instructions which, when executed, cause the internet of things device to (Boner [0089][0094] server and IOT device communication): 
at a predetermined time, connect to a web target (Bonar [0089][0093] connect to cloud service on some regular cadence e.g. weekly) ; 
receive, from the web target, a response indicating whether a change to one or more settings to the internet of things device has been received at a cloud server associated with the internet of things device (Bonar [0093] receive the update information from the clouds service includes an indication of the release the IoT device should be on, such as the semantic version, and metadata associated with each image binary in the indicated release such as an ID, a version, and the like); 
assess contents of the response (Bonar [0093-0094] validating the update); 
based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server (Bonar [0093-0094] implicit features, action taken only when update is validated and confirmed the new version should be download); and 
based on the response indicating that a change to the one or more settings has been received at the cloud server: establish a connection to the cloud server via a secure internet of things server interface (Bonar [0094-0096] confirms whether a new version should be downloaded and send image request to cloud service via a secure transmission); 
update one or more settings on the internet of things device based on the change to the one or more settings at the cloud server; and terminate the connection to the cloud server (Bonar [0095-0096] download the images and write to IoT device memory; [0099] include restarting after device is being successfully updated).
However, Bonar does not explicitly teach based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server (Note: Bonar implicitly teaches this features as recited above).
Jain teaches based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server (Jain fig. 5 item #504, #508 [0035-0037] check received security posture, configuration, and/or context data that a change in app and/or driver (or other) configuration data at a gateway is to be made? If no, proceed to step 508 e.g. the gateway is taken out of maintenance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonar in view of Jain for based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to utilizing the system resource more efficiently (Jain [0035-0037]).

Regarding claim 2, Bonar-Jain teaches the internet of things device of claim 1, wherein the instructions further cause the internet of things device to, based on failing to receive a response from the web target: establish a connection to the cloud server via a secure internet of things server interface; update one or more settings on the internet of things device based on the change to the one or more settings at the cloud server; and terminate the connection to the cloud server (Bonar [0095-0096][0099] validate update and establish secure transmission for configuration update include restart after update; Jain [0033] detect too much time since last check-in, notify proxy of the update to download).

Regarding claim 3, Bonar-Jain teaches the internet of things device of claim 1, wherein terminating the connection to the cloud server includes terminating the connections to the web target and the secure internet of things server interface (Bonar [0099] include restart after update, Jain [0037]).

Regarding claim 5, Bonar-Jain teaches the internet of things device of claim 1, wherein the predetermined time corresponds to an expiration of a predetermined amount of time since a previous connection to the web target or an external state change request (Jain [0024] access may be managed such as time of day, day of week, [0035], Bonar [0094-0095] detect new version and download).

Regarding claim 6, Bonar-Jain teaches the internet of things device of claim 5, wherein the internet of things device is further configured to receive the external state change request from a mobile device (Jain [0019-0020] configuration may be provided by mobile device).

Regarding claim 7, Bonar-Jain teaches the method of claim 1, wherein the internet of things device connects to a web target via a Wi-Fi protocol (Bonar [0078] include Wi-Fi).

Regarding claim 8, Bonar-Jain teaches the method of claim 1, wherein after the connection to the cloud server is terminated, a delay timer is started (Jain [0024], Bonar [0089]).

Regarding claim 9, Boner teaches a system comprising: a server system hosting a web target; and an internet of things device comprising: a processor; a memory communicatively connected to the processor, the memory storing instructions which, when executed, cause the internet of things device to (Boner [0089][0094] server and IOT device communication): at a predetermined time, connect to a web target (Bonar [0089][0093] connect to cloud service on some regular cadence e.g. weekly); receive, from the web target, a response indicating whether a change to one or more settings to the internet of things device has been received at a cloud server associated with the internet of things device (Bonar [0093] receive the update information from the clouds service includes an indication of the release the IoT device should be on, such as the semantic version, and metadata associated with each image binary in the indicated release such as an ID, a version, and the like); assess contents of the response (Bonar [0093-0094] validating the update); based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server (Bonar [0093-0094] implicit features, action taken only when update is validated and confirmed the new version should be download); and based on the response indicating that a change to the one or more settings has been received at the cloud server: establish a connection to the cloud server via a secure internet of things server interface (Bonar [0094-0096] confirms whether a new version should be downloaded and send image request to cloud service via a secure transmission); update one or more settings on the internet of things device based on the change to the one or more settings at the cloud server; and terminate the connection to the cloud server (Bonar [0095-0096] download the images and write to IoT device memory; [0099] include restarting after device is being successfully updated).
However, Bonar does not explicitly teach based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server (Note: Bonar implicitly teaches this features as recited above).
Jain teaches based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server (Jain fig. 5 item #504, #508 [0035-0037] check received security posture, configuration, and/or context data that a change in app and/or driver (or other) configuration data at a gateway is to be made? If no, proceed to step 508 e.g. the gateway is taken out of maintenance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonar in view of Jain for based on the response indicating that no change to the one or more settings has been received at the cloud server, terminate a connection to the web target without connecting to a secure internet of things server interface of the cloud server.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to utilizing the system resource more efficiently (Jain [0035-0037]).

Regarding claim 10, Bonar-Jain teaches the system of claim 9, wherein the server system further comprises the cloud server (Bonar [0081] cloud service).

Regarding claim 11, Bonar-Jain teaches the system of claim 10, wherein the web target is hosted by the cloud server (Bonar [0081][0093]).

Regarding claim 12, Bonar-Jain teaches the system of claim 10, wherein the web target and the cloud server are hosted by a cloud computing service remote from the internet of things device (Bonar fig. 3 [0095-0097]).

Regarding claim 18, Bonar-Jain teaches a system comprising: a server system hosting a cloud server and a mirror account; (Bonar [0034-0035]); and an internet of things device comprising (Bonar [0035]): a processor; a memory communicatively connected to the processor, the memory storing instructions which, when executed, cause the internet of things device to: receive an external state change request initiated by the device application (Bonar [0093-0094]); establish a connection to the cloud server via a secure internet of things server interface (Bonar [0095-0096]); update one or more settings on the internet of things device based on a change to the one or more settings within the mirror account at the cloud server, the mirror account being uniquely associated with the internet of things device; and terminate the connection to the cloud server (Bonar [0095-0096][0099]).
However, Bonar does not explicitly teaches a mobile device application and receive an external state change request initiated by the mobile device application;
Jain teaches a mobile device application and receive an external state change request initiated by the mobile device application (Jain [0019-0020],[0035-0037] check received security posture, configuration, and/or context data that a change in app and/or driver (or other) configuration data at a gateway is to be made; configuration may be provided by mobile devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonar in view of Jain a mobile device application and receive an external state change request initiated by the mobile device application.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to scale including mobile device (Conrad fig. 1B, [0003]).

Regarding claim 19, Bonar-Jain teaches the system of claim 18, wherein the internet of things device is in communication with the mobile device application via a Bluetooth connection (Bonar [0031] include Bluetooth).

Regarding claims 13-14, 15-17, they do not teach or further define over the limitations in claims 2-3, 6-8 respectively. Therefore, claims 13-14, 15-17 are rejected for the same reasons as set forth in claims 2-3, 6-8.

Regarding claims 20, they do not teach or further define over the limitations in claims 8. Therefore, claims 20 are rejected for the same reasons as set forth in claims 8.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bonar et al (US 2018/0165088 A1) in view of Jain (US 2017/0099176 A1) as applied to claims 1-3, 5-20 above and further in view of Conrad et al (US 2016/0036814 A1).

Regarding claim 4, Bonar-Jain teaches the internet of things device of claim 1, as recited above.
However, Bonar-Jain does not explicitly teach wherein the internet of things device comprises an electronic lock.
Conrad teaches wherein the internet of things device comprises an electronic lock (Conrad fig. 1B, [0003] firmware updating of locking device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonar-Jain in view of Conrad for wherein the internet of things device comprises an electronic lock.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enable the system to scale including electronic lock IoT device (Conrad fig. 1B, [0003]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuchi et al., US 2019/0372952 A1: IOT data collections system, IOT data collection method, management device, management program, agent program and agent device.
Furuichi et al., US 2019/0140906 A1: Dynamically optimizing Internet of Things device configuration rules via gateway.
Rodriguez Bravo et al, US 20190354367 A1: DYNAMICALLY UPDATING SECURITY PREFERENCES IN AN INTERNET OF THINGS (IoT) ENVIRONMENT.
Askar et al., US 10291477 B1: Internet of things (IoT) device registration.
Lou et al., US 20180041856 A1: SOFTWARE DEFINED IOT SERVICE NETWORK ARCHITECTURE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446




/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446